TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00054-CV



                                Catlin R. Edwards, Appellant

                                               v.

                                  Jessica C. Sayre, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. D-1-FM-04-002976, HONORABLE TEXANNA DAVIS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion requesting that this appeal be dismissed. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: March 20, 2013